     Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 1 of 16




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DONYELL MCKENZIE,

                     Plaintiff,                          DECISION AND ORDER
              v.

                                                         1:17-CV-00441 EAW

HOPE OBERTEAN, Nurse Practitioner,


                     Defendant.


                                    INTRODUCTION

       Plaintiff Donyell McKenzie (“Plaintiff”) asserts a claim against defendant Hope

Obertean (“Defendant”) for violation of his Fourteenth Amendment right to refuse medical

treatment. (Dkt. 12; Dkt. 15). The matter has been referred to Magistrate Judge Hugh B.

Scott for all pre-trial matters excluding dispositive motions. (Dkt. 24).

       Currently pending before the Court are: (1) Plaintiff’s objections (Dkt. 41) to Judge

Scott’s Decision and Order dated February 5, 2019 (Dkt. 39) denying Plaintiff’s motions

for leave to file a supplemental complaint and for leave to file an amended complaint (Dkt.

22; Dkt. 26); (2) Plaintiff’s objections (Dkt. 56) to Judge Scott’s Text Order dated August

26, 2019 (Dkt. 55) denying without prejudice Plaintiff’s motion for discovery (Dkt. 52);

and (3) Defendant’s motion for summary judgment (Dkt. 59). For the reasons set forth

below, the Court denies Plaintiff’s objections to Judge Scott’s orders and grants

Defendant’s motion for summary judgment.


                                            -1-
        Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 2 of 16




                                FACTUAL BACKGROUND

         The following facts are taken from Defendant’s papers and exhibits submitted in

support of her motion for summary judgment and Plaintiff’s papers and exhibits submitted

in opposition thereto. Unless otherwise noted, these facts are undisputed.

         At all times relevant to this action, Plaintiff was an inmate in the care and custody

of the New York State Department of Corrections and Community Supervision

(“DOCCS”) and was housed at the Wende Correctional Facility (“Wende”). (Dkt. 59-2 at

¶ 1; Dkt. 61-1 at ¶ 2). During that same time period, Defendant was employed at Wende

as a nurse practitioner. (Dkt. 59-2 at ¶ 2; Dkt. 61-1 at ¶ 1).

         Plaintiff has a history of uncontrolled hypertension with “dangerously high blood

pressure” dating back at least to October of 2009, when he was only 38 years old. (Dkt.

59-2 at ¶ 4; Dkt. 61-1 at ¶ 4). The parties dispute the cause of Plaintiff’s condition—

Defendant asserts Plaintiff’s high blood pressure is the result of a poor diet, lack of

compliance with prescribed medication, and failure to engage in exercise or other lifestyle

changes (Dkt. 59-2 at ¶ 4), while Plaintiff maintains that although he does not always agree

with his medical doctors, he has “never ignored the fact” that he is hypertensive and has

tried to treat his condition with exercise and a “decent diet of [his] choosing” (Dkt. 61-1 at

¶ 4).

         DOCCS Health Service Policy 7.18 (“Policy 7.18”), which is entitled “Refusal of

Health Care,” acknowledges an inmate’s right to refuse medical treatment after counseling

about the risks and possible consequences of such refusal. (Dkt. 59-2 at ¶ 7; Dkt. 61-1 at

¶ 7). Pursuant to Policy 7.18, when an inmate refuses health care, he must sign DOCCS

                                             -2-
     Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 3 of 16




Form 3195, “Refusal of Medical Examination and/or Treatment.” (Dkt. 59-3 at 293).

Plaintiff’s medical records reflect that he has frequently been counseled and educated on

the consequences of refusing medication for his high blood pressure, including the

associated risk of stroke, heart attack, renal failure, and death. (Dkt. 59-2 at ¶ 8; Dkt. 61-

1 at ¶ 8).    Plaintiff has nevertheless repeatedly exercised his right to refuse such

medications. (Dkt. 59-2 at ¶ 8; Dkt. 61-1 at ¶ 8).

       Plaintiff’s claim against Defendant arises out of an incident that occurred on July

21, 2016. (Dkt. 12 at 3-4). On that date at approximately 8:10 a.m., Defendant’s blood

pressure was measured at 202/116, which constitutes a hypertensive crisis. (Dkt. 59-2 at

¶ 22; Dkt. 61-1 at ¶ 22). The parties dispute who took the blood pressure reading—

Defendant states that she did, while Plaintiff maintains that a different nurse performed a

“basic check-up” before he was seen by Defendant. (Dkt. 59-2 at ¶ 22; Dkt. 61-1 at ¶ 22).

Plaintiff became “agitated” and refused any medical examination or treatment by

Defendant. (Dkt. 59-2 at ¶ 23; Dkt. 61-1 at ¶ 23). Plaintiff contends his agitation was the

result of Defendant refusing to listen when he told her he had previously experienced an

allergic reaction—namely, swelling of his feet—to Norvasc, the high blood pressure she

wanted him to take. (Dkt. 61-1 at ¶ 23)1. Defendant then placed Plaintiff in the infirmary

for observation; he was admitted at 9:05 a.m. (Dkt. 59-2 at ¶ 25; Dkt. 61-1 at ¶ 25).




1
        Defendant acknowledges that Plaintiff complained about feet swelling when taking
Norvasc, but denies that this constituted an allergic reaction. (Dkt. 59-3 at ¶¶ 20-21).
Instead, Defendant states that swelling is a known side effect of Norvasc and that a side
effect is distinct from an allergic reaction. (Id.).
                                            -3-
         Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 4 of 16




Defendant states that it is “standard practice to observe and monitor inmates in jeopardy of

catastrophic medical events in the infirmary.” (Dkt. 59-3 at ¶ 26).

          Plaintiff’s medical records indicate that after Plaintiff was admitted to the infirmary

on July 21, 2016, non-party Nurse J. Radder (“Nurse Radder”) counseled him on the

potential consequences of refusing to take the high blood pressure medication Defendant

had prescribed for him. (Dkt. 59-3 at 187). On the Form 3195, Plaintiff wrote:

          After refusing and expressing my concerns I was still forced to go to the
          infirmary against my will. I specifically stated that I did not want to go to or
          be treated in the infirmary. I was then forced into the infirmary and told that
          I could not leave until I took medication to make my blood pressure go down.
          Under these circumstances I will take HCTZ 25 as it seems to be the most
          common and safest option. Only because I’m being forced. I am scared that
          I will be kept in the infirmary for an extensive amount of time if I don’t take
          them. I could receive a ticket for refusing a direct order if I wouldn’t have
          complied with the officers involved. And I will take 1 Colnin [sic—Plaintiff
          is referring to the high blood pressure medication Clonidine] as need. I
          specifically refuse to be in the infirmary as well as take medications that are
          detrimental to me. This situation also interfered with my legal access as I am
          scheduled for law library and I am in the middle of motions and appeals. And
          I was told that I could not have access to my legal materials for at least 72
          hours.

(Id.).

          Plaintiff’s medical records indicate that Defendant ordered Clonidine at 11:50 a.m.

(Id. at 184), although Defendant contests the timing (Dkt. 61-1 at ¶ 34). Plaintiff took a

dose of Clonidine at some point during the morning of July 21, 2016. (Dkt. 59-3 at 158).

According to Plaintiff’s medical records, at 1:30 p.m., he also agreed to accept HCTZ.

(Id.). Plaintiff’s medical records further reflect that a second dose of Clonidine was ordered

by non-party Dr. Levitt at 9:30 p.m., at which time Plaintiff’s blood pressure was 170/100.



                                               -4-
         Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 5 of 16




(Id.). The following morning, at 8:00 a.m., Plaintiff refused a dose of Norvasc. (Id.). He

was discharged from the infirmary on July 22, 2016, at 10:40 a.m. (Id.).

                            PROCEDURAL BACKGROUND

          Plaintiff commenced the instant action on May 18, 2017. (Dkt. 1). The operative

pleading is the second amended complaint, filed on April 20, 2018. (Dkt. 12). On June 1,

2018, the Court entered a Decision and Order permitting Plaintiff’s claim against

Defendant for violation of his Fourteenth Amendment right to refuse medical treatment to

proceed to service. (Dkt. 15). All of Plaintiff’s other claims were dismissed with prejudice.

(Id.).

          On August 13, 2018, Plaintiff filed a motion for leave to file a supplemental

complaint. (Dkt. 22). Specifically, Plaintiff sought leave to add a cause of action related

to incidents on May 10, 17, 22, and 30, 2018, where he refused medical treatment because

he did not want to interact with Defendant. (Id. at 2-3). Plaintiff claims that Defendant

was scheduling “excessive callouts” in an effort to force him to comply with her orders.

(Id. at 4).

          Defendant filed her answer to the second amended complaint on August 31, 2018.

(Dkt. 23). The matter was referred to Judge Scott that same day. (Dkt. 24).

          On September 4, 2018, Plaintiff filed a motion for leave to file an amended

complaint. (Dkt. 26). Plaintiff again sought leave to add additional claims based on the

incidents in May 2018 where he claims that Defendant scheduled him for excessive

callouts. (Id. at 5-10).



                                            -5-
        Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 6 of 16




         Defendant filed a response to Plaintiff’s motion for leave to file a supplemental

complaint and motion for leave to file an amended complaint on September 27, 2018. (Dkt.

31). Plaintiff’s reply papers were docketed on October 15, 2018. (Dkt. 35).

         On February 2, 2019, Judge Scott entered a Decision and Order denying Plaintiff’s

motion for leave to file a supplemental complaint and motion for leave to file an amended

complaint. (Dkt. 39). Plaintiff filed objections to Judge Scott’s Decision and Order on

February 15, 2019. (Dkt. 41).2 Defendant responded to Plaintiff’s objections on February

14, 2019. (Dkt. 46). With leave of the Court (Dkt. 49), Plaintiff filed a reply in further

support of his objections on April 11, 2019. (Dkt. 51).

         On July 8, 2019, Plaintiff filed a motion for discovery. (Dkt. 52). Judge Scott

entered a Text Order denying Plaintiff’s motion for discovery without prejudice on August

26, 2019. (Dkt. 55). Plaintiff filed objections to Judge Scott’s Text Order on September

6, 2019. (Dkt. 56). Defendant did not file a response to these objections.

         Defendant filed her pending motion for summary judgment on January 13, 2020.

(Dkt. 59). Plaintiff filed his opposition on February 14, 2020. (Dkt. 61). Defendant filed

a reply on March 3, 2020 (Dkt. 64) and Plaintiff filed a sur-reply on March 5, 2020 (Dkt.

65).3




2
       The Court received a second copy of Plaintiff’s objections on February 22, 2019.
(Dkt. 43).
3
        Plaintiff did not receive permission from the Court to file a sur-reply. Nonetheless,
in light of his pro se status, the Court has considered his sur-reply in deciding Defendant’s
motion for summary judgment.
                                            -6-
     Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 7 of 16




                                       DISCUSSION

I.     Plaintiff’s Motions for Leave to File

       The Court considers first Plaintiff’s objections to Judge Scott’s denial of his motions

for leave to file a supplemental complaint and leave to file an amended complaint. “The

Second Circuit has stated, albeit in dicta, that a motion to amend is a ‘nondispositive’

matter which can be determined by a magistrate judge, pursuant to Fed. R. Civ. P. 72(a),

subject to review under the ‘clearly erroneous’ standard set out therein.” Coral Crystal,

LLC v. Fed. Ins. Co., No. 17-CV-1007 LTS BCM, 2021 WL 84308, at *1 n.1 (S.D.N.Y.

Jan. 11, 2021) (citing Fielding v. Tollaksen, 510 F.3d 175, 178 (2d Cir. 2007)). However,

some courts in this Circuit have determined that “a denial of leave to amend premised on

‘futility’ is akin to the grant of a motion to dismiss made pursuant to Fed. R. Civ. P. 12(b)(6)

and should therefore be deemed dispositive, requiring de novo review pursuant to Rule

72(b).” Id. (collecting cases). In this case, regardless of the standard applied, the Court

finds no error in Judge Scott’s denial of Plaintiff’s motions for leave to file.

        “Although under Rule 15(a) of the Federal Rules of Civil Procedure leave to amend

complaints should be ‘freely given,’ leave to amend need not be granted where the

proposed amendment is futile.” Murdaugh v. City of New York, No. 10 CIV. 7218 HB,

2011 WL 1991450, at *2 (S.D.N.Y. May 19, 2011); see also Lucente v. Int’l Bus. Machines

Corp., 310 F.3d 243, 258 (2d Cir. 2002) (“An amendment to a pleading is futile if the

proposed claim could not withstand a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(6).” (citation omitted)). Here, Judge Scott correctly found that Plaintiff’s proposed

additional allegations regarding the incidents in May 2018 did not state a cognizable claim.

                                             -7-
      Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 8 of 16




(Dkt. 39 at 3). As Judge Scott explained, Plaintiff does not allege that he was actually

given medical treatment against his will on any occasion in May 2018, nor does he allege

that he was punished for his refusal to accept any such treatment. (Id. at 3). While Plaintiff

has a constitutional right to refuse medical treatment, he does not have a right to dictate the

timing of medical appointments that his treatment providers feel are necessary (as opposed

to declining to attend such appointments), nor is he entitled to choose a particular treatment

provider. See Hill v. Curcione, 657 F.3d 116, 123 (2d Cir. 2011) (“It has long been the

rule that a prisoner does not have the right to choose his medical treatment as long as he

receives adequate treatment.”); Torricellas v. Bedford, No. EDCV 14-2489 AG AJW, 2016

WL 11518597, at *5 (C.D. Cal. July 27, 2016) (“[A]n inmate does not have a constitutional

right to receive medical treatment from the physician or other medical provider of his or

her choice.”). Accordingly, Judge Scott correctly denied Plaintiff leave to file either a

supplemental complaint or an amended complaint on the basis of futility.

II.    Plaintiff’s Motion for Discovery

       The Court turns next to Judge Scott’s denial of Plaintiff’s motion for discovery. In

his motion for discovery, Plaintiff requested the following items: (1) “a copy of the names

of all medical providers that worked in Room 220 of the Wende Correctional Facility RMY

from 7-21-16 through 7-22-16”; (2) all of his medical records “from the date of 7-6-16

through 7-20-16”; and (3) all of his medical records from the Monroe County Jail “from

the date of 10-1-16 through 10-1-17.” (Dkt. 52 at 1). Judge Scott denied Plaintiff’s motion

without prejudice, noting that (1) Defendant’s initial disclosures (Dkt. 53) appeared



                                             -8-
     Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 9 of 16




sufficient to respond to Plaintiff’s requests and (2) if that was not the case, Plaintiff could

renew his requests during the discovery period to the extent necessary. (Dkt. 55).

       Magistrate judges’ decisions concerning discovery are nondispositive and reviewed

for clear error. Sampedro v. Silver Point Capital, L.P., 958 F.3d 140, 143 n.1 (2d Cir.

2020). Here, the Court finds no error, clear or otherwise, in Judge Scott’s denial without

prejudice of Plaintiff’s motion for discovery. As Judge Scott noted, as part of her initial

disclosures under Federal Rule of Civil Procedure 26, Defendant produced a complete copy

of Plaintiff’s medical records. (See Dkt. 53 at 3). To the extent that Plaintiff felt this

requests were not answered by those records, Judge Scott afforded him the opportunity to

file a renewed motion for discovery.

       Plaintiff argues in his objections that the medical records produced by Defendant

did not fully respond to his discovery requests, because the signatures and “RN numbers”

of the medical providers who worked in Room 220 of the Wende infirmary “are not written

or printed clearly.” (Dkt. 56 at 2). However, the records submitted by Plaintiff in support

of this argument are legible. (Id. at 4-5). Further, Plaintiff did not raise this argument in

front of Judge Scott before filing his objections, even though Judge Scott expressly stated

that Plaintiff could renew his discovery requests to the extent that they were not fully

answered by Defendant’s initial disclosures.        “[A] party waives any arguments not

presented to the magistrate judge.” Castorina v. Saul, No. 19-CV-991 AJN BCM, 2020

WL 6781078, at *1 (S.D.N.Y. Nov. 18, 2020) (citation omitted). The Court finds no basis

to disturb Judge Scott’s ruling on Plaintiff’s motion for discovery.



                                             -9-
       Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 10 of 16




III.    Defendant’s Motion for Summary Judgment

        A.     Legal Standard

        Federal Rule of Civil Procedure 56 provides that summary judgment should be

granted if the moving party establishes “that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

Court should grant summary judgment if, after considering the evidence in the light most

favorable to the nonmoving party, the Court finds that no rational jury could find in favor

of that party. Scott v. Harris, 550 U.S. 372, 380 (2007) (citing Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)).

        “The moving party bears the burden of showing the absence of a genuine dispute as

to any material fact. . . .” Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486

(2d Cir. 2014). “Where the non-moving party will bear the burden of proof at trial, the

party moving for summary judgment may meet its burden by showing the evidentiary

materials of record, if reduced to admissible evidence, would be insufficient to carry the

non-movant’s burden of proof at trial.” Johnson v. Xerox Corp., 838 F. Supp. 2d 99, 103

(W.D.N.Y. 2011) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)). Once the

moving party has met its burden, the opposing party “must do more than simply show that

there is some metaphysical doubt as to the material facts, and may not rely on conclusory

allegations or unsubstantiated speculation.” Robinson v. Concentra Health Servs., Inc.,

781 F.3d 42, 44 (2d Cir. 2015) (quoting Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d

Cir. 2011)).    Specifically, the non-moving party “must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Brown, 654

                                           - 10 -
    Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 11 of 16




F.3d at 358. Indeed, “the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986).

       B.     Defendant is Entitled to Qualified Immunity

       In support of her motion for summary judgment, Defendant argues both that

Plaintiff was not deprived of his right to refuse medical treatment and that she is in any

event entitled to qualified immunity. (Dkt. 59-1). For the reasons discussed below, the

Court agrees that Defendant is entitled to qualified immunity, and accordingly need not

reach Defendant’s other arguments.

       “Qualified immunity insulates public officials from claims for damages where their

conduct does not violate ‘clearly established statutory or constitutional rights of which a

reasonable person would have known.’” Defore v. Premore, 86 F.3d 48, 50 (2d Cir. 1996)

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). The Court “must look to both

the clarity of the law establishing the right allegedly violated as well as whether a

reasonable person, acting under the circumstances the[n] confronting a defendant, would

have understood that his actions were unlawful.” Ford v. McGinnis, 352 F.3d 582, 596-97

(2d Cir. 2003) (quotation omitted).

       “‘Clearly established’ means that, at the time of the officer’s conduct, the law was

‘sufficiently clear’ that every ‘reasonable official would understand that what he is doing’

is unlawful.” District of Columbia v. Wesby, ––– U.S. ––––, 138 S. Ct. 577, 589 (2018)

(quotation omitted). “This demanding standard protects all but the plainly incompetent or

                                           - 11 -
    Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 12 of 16




those who knowingly violate the law.” Id. (quotation omitted). “The rule must be settled

law, which means it is dictated by controlling authority or a robust consensus of cases of

persuasive authority.” Id. at 589-90 (citation and quotations omitted). “It is not enough

that the rule is suggested by then-existing precedent. The precedent must be clear enough

that every reasonable official would interpret it to establish the particular rule the plaintiff

seeks to apply.” Id. at 590.

       There is no question that “a competent person has a constitutionally protected liberty

interest in refusing unwanted medical treatment.” Cruzan by Cruzan v. Dir., Missouri

Dep’t of Health, 497 U.S. 261, 278 (1990). This interest extends to prisoners, id., but “[t]he

prisoner’s . . . right to refuse [medical] treatment must be balanced against the state’s

interest in effective prison administration,” Pabon v. Wright, 459 F.3d 241, 252 (2d Cir.

2006). Accordingly, “a prisoner’s right to refuse medical treatment need not be honored if

legitimate penological interests require the prisoner to be treated.”          Id.   “Obvious

examples” of situations in which prison officials may override a prisoner’s refusal of

medical treatment” include “the treatment of an infectious disease, avoidance of

contaminations, or prevention of disruption by illness-induced behaviors.” Id.

       In this case, Plaintiff was concededly experiencing a hypertensive crisis on July 21,

2016, which carried with it the risk of catastrophic complications including death. The

gravamen of his claim against Defendant is that she coerced him into accepting treatment

by admitting him to the infirmary against his will.

       Assuming, for the sake of argument, that it is a violation of a prisoner’s Fourteenth

Amendment rights to require him to stay in the infirmary for observation while he is

                                             - 12 -
    Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 13 of 16




experiencing a medical crisis for which he has refused medication, the Court finds that

such rule was indisputably not clearly established in July 2016.

       First, it is not clear that admission to the infirmary, without more, constitutes

medical treatment. See, e.g., Klein v. MHM Corr. Servs., Inc., No. C.A. 08-11814-MLW,

2010 WL 3245291, at *6 (D. Mass. Aug. 16, 2010) (“[I]t is far from clear that [the

defendant’s] asking questions and observing plaintiff's behavior, while not consensual,

could constitute ‘medical treatment’ within the meaning of Cruzan[.]”); Starks v. Couch,

No. CIV.08-CV-407-GPM, 2009 WL 331357, at *2 (S.D. Ill. Feb. 11, 2009) (placing a

prisoner on suicide watch did not violate his right to refuse medical treatment). It is well-

established that a prisoner has no constitutional right to dictate where he is housed within

a prison. See Allah v. Ryan, 436 F. Supp. 3d 621, 629 (W.D.N.Y. 2020) (collecting cases).

Plaintiff has not cited, nor has the Court uncovered in its own research, any cases in which

a court has determined that requiring a prisoner to remain in the infirmary while

experiencing a medical crisis constitutes forced medical treatment.

       Second, even assuming that requiring Plaintiff to remain in the infirmary constituted

“medical treatment,” it was not clearly established in July 2016 whether Plaintiff’s right to

refuse this treatment was outweighed by prison officials’ legitimate penological interests

in not having prisoners experiencing life-threatening medical crises in the general

population. As noted above, the Second Circuit has affirmatively stated that an “obvious

example” of a case in which prison officials may override a refusal of medical treatment is

to prevent “disruption by illness-induced behaviors.” Pabon, 459 F.3d at 252. Here, it is

undisputed that Plaintiff was experiencing a hypertensive crisis that put him at immediate

                                           - 13 -
    Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 14 of 16




risk of stroke, heart attack, and/or death. It would have been extremely disruptive to the

prison environment had Plaintiff been sent back to the general population only to

experience one of these catastrophic medical events, potentially in a communal area. In

other words, it is not at all clear that a prisoner’s right to refuse potentially life-saving

medical treatment carries with it a right to demand that he be allowed to return to his normal

activities, as opposed to being housed in the infirmary until the immediate crisis has passed.

Cf. McCormick v. Stalder, 105 F.3d 1059, 1061 (5th Cir. 1997) (prisoner who had tested

positive for tuberculosis was entitled to refuse treatment and could not be forcibly

medicated, but could nonetheless be “confined for medical observation for signs of the

active disease”).

       Finally, with respect to Plaintiff’s claim that he was coerced, against his will, into

taking medication and allowing his blood pressure to be monitored, the only “coercion” of

which there is any evidence is Defendant’s admission of Plaintiff to the infirmary.4 It was

not clearly established in July 2016 that holding Plaintiff in the infirmary constituted

impermissible coercion, as opposed to permissible consequence of Plaintiff’s refusal of

treatment. Federal courts have held that medical “professionals enjoy wide latitude to offer


4
       Plaintiff did claim in his Form 3195 statement that he feared being given a
disciplinary “ticket” for refusing a direct order if he did not take the medications that had
been prescribed. However, Plaintiff concedes that Defendant never threatened him with
such a “ticket,” instead arguing that it is “common sense” that he could have been punished
for insubordination and that Defendant was not required to “open . . . her mouth and tell”
him as much. (Dkt. 65 at 10-11). Further, the record shows that Plaintiff had previously
refused medical treatment on numerous occasions without any disciplinary action being
taken. (See Dkt. 59-3 at 78, 80, 82, 87, 90, 92-93, 108, 112, 136). Plaintiff’s unsupported
speculation that he would be disciplined if he continued to refuse medical treatment is not
evidence of coercion on the part of Defendant.
                                            - 14 -
    Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 15 of 16




patients incentives to comply with treatment” and that it is accordingly not a constitutional

violation to, for example, restrict a prisoner’s access to a computer as a result of his refusal

to participate in mental health treatment, Montin v. Gibson, No. 4:09CV3153, 2012 WL

3202461, at *7 (D. Neb. Aug. 6, 2012), or to revoke other quality of life privileges for

“refusing to participate in medical and mental health treatment,” LaRue v. Matheney, No.

CIV.A. 2:08-00983, 2010 WL 786249, at *8 (S.D.W. Va. Mar. 4, 2010) (“While an inmate

has a right, under most circumstances, to refuse sex offender treatment, the inmate does

not have a cause of action to avoid the consequences of such refusal, such as loss of

privileges.”), aff’d, 385 F. App’x 328 (4th Cir. 2010). Further, Plaintiff concedes in his

papers that Defendant had indicated he could be released from the infirmary once his blood

pressure “was considered to be stable.” (Dkt. 61-1 at ¶ 36). It was not clearly established

in July 2016 that restricting Plaintiff to the infirmary until his medical crisis passed was an

impermissible consequence of the refusal to accept medical treatment.

       The Court notes that the Second Circuit has held that prison officials may not

withhold necessary medical treatment unless an inmate agrees to undergo other treatment

that he has refused. Harrison v. Barkley, 219 F.3d 132, 138 (2d Cir. 2000) (finding rational

jury could conclude the defendant was deliberately indifferent to the plaintiff’s serious

medical needs where the defendant refused to treat the plaintiff’s cavity for one year

because the plaintiff would not consent to the extraction of a different tooth). However,

there is a significant difference between refusing needed medical treatment in an effort to

force a prisoner to accept unwanted medical treatment and the facts presented here. In

particular, the Harrison court’s decision was based on the plaintiff’s independent

                                             - 15 -
    Case 1:17-cv-00441-EAW-HBS Document 68 Filed 01/28/21 Page 16 of 16




constitutional right to medical treatment, id. at 138, where here, as discussed above, there

is no independent constitutional right to be housed in any particular part of the prison.

Harrison does not clearly establish that Plaintiff had a right not to be admitted to the

infirmary once he refused medical treatment.

       For all these reasons, the Court finds that, even viewing the evidence in the light

most favorable to Plaintiff and resolving all disputes in his favor, no rational jury could

conclude that a reasonable person in Defendant’s position would have thought that her

actions were unlawful. As such, Defendant is entitled to qualified immunity and Plaintiff’s

claim against her must be dismissed.

                                     CONCLUSION

       For the foregoing reasons the Court: (1) denies Plaintiff’s objections (Dkt. 41) to

Judge Scott’s Decision and Order dated February 5, 2019 (Dkt. 39) denying Plaintiff’s

motions for leave to file amended and supplemental complaints (Dkt. 22; Dkt. 26);

(2) denies Plaintiff’s objections (Dkt. 56) to Judge Scott’s Text Order dated August 26,

2019 (Dkt. 55) denying without prejudice Plaintiff’s motion for discovery (Dkt. 52); and

(3) grants Defendant’s motion for summary judgment (Dkt. 59). The Clerk of Court is

directed to enter judgment and close the case.

       SO ORDERED.

                                                    ___________________________________
                                                     ELIZABETH A. WOLFORD
                                                     United States District Judge


Dated: January 28, 2021
       Rochester, New York

                                           - 16 -
